In the

       United States Court of Appeals
                    For the Seventh Circuit
                         ____________________

No. 16‐2858 
 
UNITED STATES OF AMERICA, 
                                                        Plaintiff‐Appellee, 
                                     v. 

RAFI SAYYED, 
                                                    Defendant‐Appellant. 
                         ____________________

            Appeal from the United States District Court for the 
              Northern District of Illinois, Eastern Division. 
               No. 11 CR 625‐1 — Gary Feinerman, Judge. 
                         ____________________

       ARGUED FEBRUARY 22, 2017 — DECIDED JULY 6, 2017 
                         ____________________

   Before BAUER and WILLIAMS, Circuit Judges, and DEGUILIO, 
District Judge.*  
   WILLIAMS, Circuit Judge. Rafi Sayyed was ordered to pay 
$940,000  in  mandatory  restitution  to  the American  Hospital 
Association  after  pleading  guilty  to  mail  fraud.  The  United 
States  sought  to  collect  part  of  the  restitution  with  approxi‐
mately  $327,000  contained  in  Sayyed’s  retirement  accounts. 

   *   Of the Northern District of Indiana, sitting by designation.
2                                                        No. 16‐2858 

The district court granted the government’s motion for turno‐
ver orders. On appeal, Sayyed maintains that the district court 
erred  in  failing  to  find  that  his  retirement  funds  qualify  as 
“earnings”  subject  to  the  25%  garnishment  cap  under  the 
Consumer  Credit  Protection  Act.  We  disagree.  Because  the 
garnishment cap only protects periodic distributions pursu‐
ant to a retirement program and the government may reach 
Sayyed’s present interest in his retirement funds, the district 
court properly granted the government’s turnover motion.  
                          I. BACKGROUND 
    From 2003 to 2006, while employed as Director of Appli‐
cation for the American Hospital Association (“AHA”), Rafi 
Sayyed  directed  overpriced  contracts  to  companies  in  ex‐
change for kickbacks. For his crimes, Sayyed plead guilty to 
one count of mail fraud, in violation of 18 U.S.C. § 1341, was 
sentenced  to  three  months’  imprisonment  and  ordered  to 
make  restitution  payments  to  the  AHA  in  the  amount  of 
$940,450.00,  pursuant  to  the  Mandatory  Victims  Restitution 
Act. 18 U.S.C. § 3663A. As of November 20, 2015, Sayyed still 
owed $650,234.25.  
    In post‐conviction proceedings, the United States sought 
to  enforce  the  restitution  judgment  pursuant  to  18  U.S.C. 
§ 3613, which permits the government to enforce a restitution 
judgment “in accordance with the practices and procedures 
for  the  enforcement  of  a  civil  judgment.”  The  government 
served  citations  to  The  Vanguard  Group  (“Vanguard”)  and 
Aetna, Inc. (“Aetna”) to discover assets in Sayyed’s retirement 
accounts. After receiving answers, the government filed a mo‐
tion  for  turnover  orders  alleging  that  the  companies  pos‐
sessed  retirement  accounts  with  approximately  $327,000  in 
non‐exempt funds that could be used to satisfy the judgment. 
No. 16‐2858                                                             3 

Sayyed  responded  to  the government’s motion arguing that 
his retirement accounts were exempt “earnings” subject to the 
25% garnishment cap of the Consumer Credit Protection Act 
(the “CCPA”).  
    The district court granted the government’s motion, find‐
ing  that  because  Sayyed,  who  was  48‐years‐old  at  the  time, 
had the right to withdraw the entirety of his accounts at will, 
the funds were not “earnings” and so were not exempt under 
the CCPA. The district court directed Vanguard and Aetna to 
pay the Clerk of Court the liquidated value of the funds and 
ordered the Clerk to reserve a portion of the funds in escrow 
for the income tax consequences of the early withdrawal.  
                           II. ANALYSIS 
    “The  district  court’s  turnover  order  is  a  final  judgment, 
which we review de novo.” Maher v. Harris Trust & Sav. Bank, 
506 F.3d 560, 561 (7th Cir. 2007) (quotation and citation omit‐
ted). We have previously held that a district court may enforce 
restitution  fines  against  a  defendant’s  retirement  account, 
pursuant  to  18  U.S.C.  §  3613(a).  See  United  States  v.  Lee,  659 
F.3d 619, 621 (7th Cir. 2011); United States v. Hosking, 567 F.3d 
329, 335 (7th Cir. 2009). 18 U.S.C. § 3613(a) states that “a judg‐
ment imposing a fine may be enforced against all property or 
rights  to  property  of  the  person  fined.”  However,  enforce‐
ment  is subject  to Section 303 of the CCPA, which creates a 
garnishment ceiling of 25% of a debtor’s disposable earnings 
for a week. 18 U.S.C. § 3613(a)(3); see 15 U.S.C. § 1673(a)(1).  
    Sayyed contends that the funds in his retirement accounts 
meet the CCPA’s definition of “earnings” and so are subject to 
the 25% garnishment cap. Sayyed does not dispute the district 
court’s  conclusion  that  he  has  a  present  right  to  receive  the 
4                                                         No. 16‐2858 

entire  balance  of  his  retirement  accounts.  Instead,  he  offers 
three  arguments  to  assert  that  the  CCPA’s  garnishment  cap 
applies  to  his  retirement  accounts.  First,  he  asserts  that  Lee, 
659 F.3d 619, held all retirement funds are “earnings” subject 
to the garnishment cap. He then argues that even if lump‐sum 
distributions from a retirement account are not subject to the 
garnishment cap, the government must wait until he reaches 
retirement  age  and  elects  a  form  of  distribution  (i.e.,  lump‐
sum  distribution  or  periodic  payments)  before  deciding 
whether the CCPA’s garnishment cap applies in his case. Fi‐
nally, Sayyed contends that his retirement funds meet the def‐
inition of “earnings” because the accounts are funded directly 
by his earned wages. These arguments fail for the reasons ex‐
plained below.  
     A. Not all retirement funds are “earnings” 
    Sayyed  erroneously  attempts  to  enlarge  our  holding  in 
United States v. Lee, 659 F.3d 619, 621 (7th Cir. 2011), by arguing 
we held that all retirement funds are “earnings” subject to the 
25%  garnishment  cap.  Lee’s  holding,  however,  is  much  nar‐
rower: we only held that annual periodic payments from the 
defendant’s retirement accounts met the definition of “earn‐
ings”  subject  to  the  25%  garnishment  cap,  as  the  CCPA  ex‐
pressly defines “periodic payments pursuant to a pension or 
retirement program” as “earnings.” Id.; see 15 U.S.C. § 1672(a). 
In fact, in Lee, the parties “agree[d] that any lump sum distri‐
bution [that Lee] may receive from the plans [would be] sub‐
ject to turnover[.]” Id. at 621. So, a defendant’s present ability 
to access a lump‐sum distribution of his entire retirement ac‐
count was not at issue in Lee. In other words, Lee applies only 
to the government’s ability to access funds periodically paid 
out  from  a  retirement  fund,  not  the  government’s  ability  to 
No. 16‐2858                                                                5 

access a lump‐sum payment of funds contained within a re‐
tirement account, as is the issue here.  
    B. Government can seize Sayyed’s present right to dis‐
       tribution of funds 
    Sayyed next argues that the court must wait nearly twenty 
years, until he reaches the age at which he can begin receiving 
penalty‐free distributions from his retirement accounts, to see 
whether he elects to receive lump sum distributions of his en‐
tire accounts or if he elects periodic payments before the court 
decides the applicability of the CCPA’s garnishment cap. But 
he  fails  to  show  any  support,  in  Lee  or  elsewhere,  for  this 
sweeping proposition.  
     Instead, a restitution order is a lien in favor of the govern‐
ment on “all property and rights to property” of the defend‐
ant and is treated as if it were a tax lien. 18 U.S.C. § 3613(c); 
see  also  United  States  v.  Kollintzas,  501  F.3d  796,  802  (7th  Cir. 
2007). With the exception of exempt property, which is not at 
issue here, this broad language is intended to “reach every in‐
terest in property that a taxpayer might have.” United States v. 
Nat’l Bank of Commerce, 472 U.S. 713, 719‐20 (1985). This means 
the government steps into the defendant’s shoes, “aquir[ing] 
whatever rights the [defendant] himself possesses.” Id. at 725. 
Sayyed does not dispute that he has a present, unconditional 
right to access his Vanguard and Aetna funds. So, here, where 
Sayyed  “has  the  unrestricted  right  to  withdraw  funds  from 
the account, it is inconceivable that Congress … intended to 
prohibit  the  Government  from  levying  on  that  which  is 
plainly accessible to the [defendant].” Id. at 726 (internal quo‐
tation marks and citation omitted). It would be illogical for us 
to find that the government acquires every interest in prop‐
erty  Sayyed  has,  but  then  impose  a  limitation  requiring  the 
6                                                     No. 16‐2858 

government to wait nearly twenty years to see what form of 
distribution Sayyed elects simply because he states he would 
not  exercise  his  present  right  to  receive  lump‐sum  distribu‐
tions. The law is not based upon the rights Sayyed would pre‐
fer to exercise; rather, it is based upon the rights Sayyed pos‐
sesses. Here, Sayyed possesses a present, unconditional right 
to immediately access the entirety of his retirement accounts, 
so, stepping into his shoes, the government may clearly access 
his  Vanguard  and  Aetna  funds,  subject  to  the  tax  penalties 
faced by Sayyed for early distribution of his retirement funds.  
     C. Sayyed’s  “unrestricted”  retirement  accounts  are  not 
        “earnings” 
    The  CCPA  defines  “earnings”  as  “compensation  paid  or 
payable  for  personal  services,  whether  denominated  as 
wages, salary, commission, bonus, or otherwise, and includes 
periodic payments pursuant to a pension or retirement pro‐
gram.” 15 U.S.C. § 1672(a). A lump‐sum distribution of retire‐
ment funds is clearly not compensation paid for personal ser‐
vices or periodic payments pursuant to a retirement program. 
But Sayyed argues that because his retirement funds derive 
directly from his earned wages, i.e., his employer deposits a 
portion  of  his  earned  wages  in  his  retirement  account  each 
paycheck, the funds should be considered “earnings” under 
the CCPA. However, the Supreme Court has “cautioned that 
earnings do not pertain to every asset traceable in some way 
to compensation.” Lee, 659 F.3d at 621 (citing Kokoszka v. Bel‐
ford, 417 U.S. 642, 648 (1974)).  
   In enacting the CCPA, Congress intended to protect “peri‐
odic payment of compensation needed to support the wage 
earner  and  his  family  on  a  week‐to‐week,  month‐to‐month 
basis.” Kokoszka, 417 U.S. at 651. Consistent with this intent, 
No. 16‐2858                                                          7 

the CCPA expressly protects persons already receiving peri‐
odic payments pursuant to a retirement plan. See United States 
v. DeCay, 620 F.3d 534, 544‐545 (5th Cir. 2010); United States v. 
Fussell,  567  F.  App’x.  869,  871‐72  (11th  Cir.  2014).  But  the 
CCPA  is  silent  as  to  lump‐sum  distributions  of  retirement 
funds,  suggesting  that  such  distributions  do  not  qualify  as 
“earnings.” This is further supported by the fact that a lump‐
sum distribution of retirement funds is not akin to a periodic 
payment of compensation needed to support the wage earner 
and his family on a regular basis. Thus, we find that a lump‐
sum  distribution  of  retirement  funds  does  not  qualify  as 
“earnings” under the CCPA.  
    Our holding does not mean, as Sayyed contends, that re‐
tirement  accounts  become  worthless.  Rather,  as  we  explain 
above, the government only retains those rights the defendant 
possesses when it steps into his shoes. If a defendant’s right to 
receive  a  lump‐sum  distribution  of  his  retirement  funds  is 
subject  to  a  condition,  the  government  would  not  have  any 
more access than the defendant. Rather it would also be sub‐
ject  to  such  condition.  So  here,  where  Sayyed  has  an  unre‐
stricted, present right to request lump‐sum distributions from 
his  retirement  accounts,  the  government,  stepping  into  his 
shoes, may exercise this right pursuant to the restitution judg‐
ment.  
                       III. CONCLUSION 
  We AFFIRM the district court’s order granting the govern‐
ment’s motion for turnover.